DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2213, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Response to Amendment
Claim 1 is amended. Claims 12-21 remain withdrawn. Claims 1-11 are pending and addressed below. 
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on 03/22/2021, with respect to the rejection(s) of claim(s) 4-5 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gabel et al. (U.S. Patent Publication No. 2009/0234374 A1). Examiner notes as cited in the previous office action Bagaoisan et al. discloses a device (2) for positioning an expandable support (6), the device (2) comprising: a handle (22 or 44)… the amendment overcomes Bagaoisan et al. with regards to the handle 44 but not 22. See rejection below for more detail. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagaoisan et al. (U.S. Patent Publication No. 2008/0009794 A1). Bagaoisan et al. is cited in the previous office action.
Regarding claim 1, Bagaoisan et al. discloses a device (2) for positioning an expandable support (6), the device (2) comprising: a handle (22); a catheter assembly (4) having a lumen (18), the catheter assembly (4) extending from (Fig. 2) the handle (22) such that a proximal end (proximal end of 4) of the catheter assembly (4) is located within (Fig. 2) the handle (22) and a distal end (distal end of 4) of the catheter assembly (4) is located exterior (Fig. 2) to the handle (22); a core wire (58) extending from (Fig. 2) the handle (22) through the lumen (18) of the catheter assembly (4), the core wire (58) having a proximal end (proximal end of 58) connected to (Fig. 2) the handle (22) and a distal end (distal end of 58) extending from (Fig. 2) a distal end (distal end of 4) of the catheter assembly (4); and wherein the expandable support (6) has a proximal end (6b) connected to (Fig. 1) the distal end  (distal end of 4) of the catheter assembly (4) and a distal end (6a) connected to the distal end (distal end of 58) of the core wire (58); wherein the catheter assembly (4) is slidable relative to (Paragraph 0045-0048) both the handle (22) and the core wire (58). (Figs. 1-7, Paragraphs 0031-0048). 

Regarding claim 3, Bagaoisan et al. discloses the device of claim 2, further comprising a device status indicator (54) that indicates (Paragraphs 0040-0042): whether the expandable support (6) is in the low-profile configuration (uninflated/delivery configuration, Fig. 1), the medium-profile configuration (partial inflation configuration), or the high-profile configuration (fully inflated/deployment configuration, Fig. 5); and whether tension (Examiner notes as described in Paragraphs 0040-0042  and 0047 the indicator 54 indicates applied pressure and volume of fluid that is introduced to the expandable support, this applied pressure and volume of fluid to the expandable support shows the amount of tension being placed on the catheter) is being applied to the catheter assembly (4). (Figs. 1, Paragraphs 0040-0042 and 0045-0048). 
Regarding claim 6, Bagaoisan et al. discloses the device of claim 1, further comprising a spring (56) positioned in (Paragraph 0043) the handle (22), wherein the spring (56) applies a proximal force (Paragraphs 0043-0044) to the catheter assembly (4) relative to the handle (22) and the core wire (58). (Paragraphs 0043-0044 and 0048). 
Regarding claim 7, Bagaoisan et al. discloses the device of claim 1, wherein the handle (22) comprises a fluid chamber (24), and an inflation port (26) that allows communication (Fig. 4, Paragraphs 0034 and 0048) with the fluid chamber (24). (Fig. 4, Paragraphs 0034 and 0048). 
Regarding claim 8, Bagaoisan et al. discloses the device of claim 7, wherein the lumen (18) of the catheter assembly (4) communicates with (Fig. 4, Paragraphs 0034 and 0048) the fluid chamber (24). (Fig. 4, Paragraphs 0034 and 0048).

Regarding claim 10, Bagaoisan et al. discloses the device of claim 1, wherein the catheter assembly (4) comprises a resting stop (conical distal portion of 22, Paragraph 0034) that limits proximal movement (Paragraph 0034) of the catheter assembly (4) relative to the handle (22 or 44) and the core wire (58). (Figs. 2, 4 and 6, Paragraph 0034). 
Regarding claim 11, Bagaoisan et al. discloses the device of claim 1, wherein the catheter assembly (4) comprises a tension stop (50) that limits proximal movement (Paragraphs 0043-0044) of the handle (22) and the core wire (58) relative to the catheter assembly (4). (Figs. 4 and 6, Paragraphs 0043-0044). 

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabel et al. (U.S. Patent Publication No. 2009/0234374 A1). Gabel et al. is cited in the IDS. 
Regarding claim 1, Gabel et al. discloses a device (100) for positioning an expandable support (160), the device (100) comprising: a handle (106); a catheter assembly (132) having a lumen (lumen of 132), the catheter assembly (132) extending from (Fig. 5) the handle (106) such that a proximal end (proximal end of 132) of the catheter assembly (132) is located within (Fig. 5) the handle (160) and a distal end (distal end of 132) of the catheter assembly (132) is located exterior (Fig. 5) to the handle (106); a core wire (134) extending from (Fig. 5) the handle (106) through the lumen (lumen of 132) of the catheter assembly (132), the core wire (134) having a proximal end (proximal end of 134) connected to (Fig. 5) the handle (106) and a distal end (distal end of 134) extending from (Fig. 6B) a distal end (distal end of 132) of the catheter assembly (132); and wherein the expandable support (160) has a proximal end (proximal end of 160) connected to (Fig. 6A) the distal end  (distal end of 132) of the 
Regarding claim 2, Gabel et al. discloses the device of claim 1, wherein the expandable support (160) is moveable between a low-profile configuration (uninflated/delivery configuration, Fig. 6A), a medium-profile configuration (partial inflation configuration, Fig. 7A), and a high-profile configuration (fully inflated/deployment configuration, Fig. 7B). (Figs. 6A-7B, Paragraphs 0087-0089). 
Regarding claim 4, Gabel et al. discloses the device of claim 2, wherein a distance (Figs. 6A-7B) between the distal end (distal end of 106) of the handle (106) and the distal end (distal end of 132) of the catheter assembly (132) increases (Figs. 6A-7B, Paragraph 0089) as the expandable support (160) moves from the low-profile configuration (uninflated/delivery configuration, Fig. 6B) to the medium-profile configuration (partial inflation configuration, Fig. 7A), and the distance further increases (Figs. 6A-7B, Paragraph 0089) as the expandable member (160) moves from the medium-profile configuration (partial inflation configuration, Fig. 7A) to the high-profile configuration (fully inflated/deployment configuration, Fig. 7B). (Figs. 6A-7B, Paragraph 0089).
Regarding claim 5, Gabel et al. discloses the device of claim 2, wherein a distance (Paragraph 0089) between the distal end (distal end of the 106 of the handle (106) and the distal end (distal end of 134) of the core wire (134) may remain substantially constant (Paragraph 0089) as the expandable support (160) moves between the low-profile configuration (uninflated/delivery configuration, Fig. 6A), the medium-profile configuration (partial inflation configuration, Fig. 7A), and the high-profile configuration (fully inflated/deployment configuration, Fig. 7B).  (Figs. 6A-7B, Paragraph 0089). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771